 

FIRST AMENDMENT TO DISTRIBUTION, LICENSE AND SUPPLY AGREEMENTentered into as of
the 22ndday of June, 2016 (the "First Amendment")

 

 

BETWEEN: KNIGHT THERAPEUTICS INC., a corporation

formed under the laws of Canada;

(hereinafter called the "Knight").

 

AND: EMBER THERAPEUTICS, INC., a corporation

formed under the laws of the State of Delaware;

(hereinafter called the "Ember")

 

WHEREAS Ember and Knight are parties of a certain Distribution, License and
Supply Agreement (the "Distribution Agreement"), made as of the 3rd day of
August, 2015.

 

WHEREAS the Lender and Ember desire to amend the Distribution Agreement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, IN CONSIDERATION of these presents and of the mutual Covenants
hereinafter contained, the parties have agreed as follows:

 

1.AMENDMENTS

 

1.1Amendments to the Distribution Agreement

The Borrower and the Lender hereby agree to amend the Distribu tion Agreement as
follows:

1.1.1 Section 1.1 of the Distribution Agreement is amended by restating the
following definitions:

 

"Field" means all humanuse indications approved in the Territory.

"Licensed Products" means all of Ember's current and future products including
BMP-7,MigralexTM, and ICX RHYNaveitaTM, and "Licensed Product" means any one of
them (as the context shall require).

"Territory" means Canada, the Caribbean, Israel, Romania, Russia and CIS, and
Sub-Saharan Africa.

 

2.OTHER PROVISIONS

 

2.1Waiver. No failure to exercise and no delay in exercising any right or remedy
hereunder shall operate as a waiver thereof. Any waiver granted hereunder shall
only be applicable the specific acts covered thereby and shall not apply to any
subsequent events, acts, or circumstances.

 

2.2Severability. In the event any portion of this Agreement shall be held
illegal, void or ineffective, the remaining portion hereof shall remain in full
force and effect. If any the terms or provisions of this Agreement are in
conflict with any applicable statute rule of law, then such terms or provisions
shall be deemed inoperative to the extent they may conflict therewith and shall
be deemed to be modified to conform with statute or rule of law.

 

 1 

 

 

2.3Governing Law. This Agreement all disputes arising out of or relating to this
Agreement, or the performance, enforcement, breach or termination hereof or
thereof, and any remedies relating thereto, shall be construed, governed by and
interpreted in accordance with the laws of the State of New York, United States.

 

2.4Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered one and the same Agreement and shall become
effective when a counterpart hereof has been signed by each of the Parties and
delivered to the other Party

 

2.5    English Language. At the request of the parties, this Agreement has been
negotiated in the English language and will be or have been executed in the
English language. Les soussignes ont expressement demande que ce document et
tous les documents annexes soient rediges en langue anglaise.

 

[Signature page follows]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement.

 

 

 

EMBER THERAPEUTICS, INC.

 

 

Per: /s/ Joseph Hernandez

Name: Joseph Hernandez

Title: Chairman

KNIGHT THERAPEUTICS INC.

 

 

Per: /s/ Jeffrey Kadanoff

Name: Jeffrey Kadanoff

Title: Chief Financial Officer

 



 3 

 

